Citation Nr: 0927541	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  05-02 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1952 to 
September 1956. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's application to reopen a claim for 
service connection for a low back disability.  In June 2007 
and November 2008, the Board remanded the case for further 
development.

The Board acknowledges that in a December 2007 supplemental 
statement of the case, the RO framed the issue on appeal as 
one of entitlement to service connection for a back 
disability.  However, a review of the record discloses that 
there has been a prior final decision on the Veteran's 
service connection claim, which the RO declined to reopen in 
February 2004.  Thus, the issue on appeal is more accurately 
stated as it was in the Board's June 2007 remand, whether new 
and material evidence has been submitted to reopen a claim 
for service connection for a low back disability.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  A July 1998 Board decision denied the Veteran's claim for 
service connection for a low back disability (chronic lumbar 
myositis).  The Veteran did not timely appeal that decision.

2.  Evidence received since the July 1998 Board decision is 
cumulative or redundant, does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for a low back disability and does not raise a 
reasonable possibility of substantiating that claim.

CONCLUSIONS OF LAW

1.  The July 1998 Board decision that denied service 
connection for a low back disability is final.  38 U.S.C.A. 
§ 7105 (West 2008); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2008).

2.  New and material evidence has not been received to reopen 
the claim for service connection for a low back disability.  
38 U.S.C.A. §§  5108, 7105 (West 2008); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In July 1998, the Board denied the Veteran's claim for 
service connection for a low back disability.  In a February 
2004 rating decision, the RO declined to reopen the Veteran's 
claim.  Because the RO declined to reopen the claim, the 
Board must consider the question of whether new and material 
evidence has been received to reopen that claim because it 
goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no 
such evidence has been offered, that is where the analysis 
must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A finally adjudicated claim is an application that has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. § 7105 (West 2008); 38 C.F.R. §§  3.160(d), 
20.302, 20.1103 (2008).  Thus, the July 1998 decision, which 
denied the Veteran's claim for service connection for a low 
back disability, became final because the Veteran did not 
file a timely appeal.

The Veteran's claim may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The Veteran filed an application to reopen his claim 
in May 2003.  Under the applicable provisions, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before the Board at the time of the last final 
decision consisted of the Veteran's service medical records 
reflecting inpatient treatment for back pain for 
approximately one week in June 1953.  Those records 
thereafter showed that on a September 1953 reenlistment 
physical examination, the Veteran complained of mild pain in 
the lumbar region of the spine for the previous three weeks.  
However, the examiner found that the condition was "not 
significant" and would not prevent the Veteran from 
performing his service duties.  His service medical records, 
including his September 1956 separation examination, were 
otherwise negative for any complaints, diagnoses, or 
treatment of spine or other musculoskeletal abnormalities.

Also of record at the time of the last final decision was a 
July 1975 record from the State Insurance Fund reflecting the 
Veteran's involvement in an accident in November 1971 and 
subsequent diagnosis of lumbosacral strain, and an October 
1975 VA general examination in which no back problems were 
reported or diagnosed.  Additionally, a June 1992 private X-
ray report showed straightening of the lumbar spine, which 
the Veteran's private physician determined was likely 
secondary to paravertebral muscle spasm, and mild 
degenerative changes.  

Further clinical evidence before the Board included a June 
1993 VA general medical examination in which the Veteran 
reported a history of lumbar sprain with chronic myositis 
since 1952.  Despite a lack of current pathological findings 
pertaining to the spine, the June 1993 VA examiner diagnosed 
the Veteran with chronic lumbar myositis.  On a 
contemporaneous VA examination, the Veteran reported that he 
had strained his back in 1952 and complained of episodes of 
low back pain that occurred at least three times each year.  
A subsequent private X-ray examination dated in September 
1995 showed straightening of the normal curvature of the 
lumbar spine consistent with muscle spasm, as well as 
additional minor spondylotic changes, facet arthropathy, and 
mild obliteration of the right lower neural foramina 
secondary to posterior osteophyte formation. 

In addition to the clinical evidence noted above, the July 
1998 Board adjudicators had access to a transcript of an 
April 1996 RO formal hearing in which the Veteran testified 
that he had suffered chronic lumbar pain since injuring his 
lower back by moving large wooden beams to reinforce a 
machine gun position while on active duty in Korea in 1953.  
He acknowledged that he had also incurred an back injury at 
work in 1971 that required him to miss approximately 10 days 
from his civilian job.  The Veteran added that, while he 
continued to suffer bouts of low back pain, he did not miss 
any additional work due to back problems until his retirement 
in the mid-1980s.  He also testified that he had received 
treatment for back problems by a private physician in the 
1960s.  However, the Veteran declined to provide the RO with 
sufficient contact information to request that private 
physician's treatment records.

Based upon the evidence then of record, the Board determined 
in its July 1998 decision that there was no competent 
evidence demonstrating that the Veteran's currently diagnosed 
low back disability (chronic lumbar myositis) had been caused 
or aggravated in service or was related to any incident 
therein.  Consequently, that claim was denied.  

In support of his application to reopen his claim for service 
connection, the Veteran submitted a report of a July 1996 VA 
radiology examination, which was not previously of record, 
showing a diagnosis of discogenic disease at the L4-L5 
vertebral bodies with associated lumbar myositis.  He also 
submitted a report of an August 2001 VA radiological 
examination in which he complained of acute back pain.  The 
VA examiner was asked to rule out herniated discs v. facet 
disease lateral spinal stenosis.  Based upon the X-ray 
results, the Veteran was diagnosed with generalized 
degenerative oseteochondrosis from L2 to the S1 vertebrae, 
with focal protrusion at the L2-L3 level on the left, spinal 
canal stenosis at the L3-L4 and L4-L5, levoscoliosis, 
spondylosis, diverticulosis, and atherosclerosis.  

Additional new evidence includes a March 2001 VA Aid and 
Attendance examination report, in which the Veteran 
complained of low back pain and was noted to have a history 
of discogenic disease with lumbar myositis, and VA and 
private treatment records dated from June 2001 to August 2004 
reflecting complaints and treatment for low back problems.  
Significantly, however, neither the July 1996 or August 2001 
VA radiological examiner, nor any of the other VA and private 
medical providers who treated the Veteran for back 
disabilities, has related those disabilities to his military 
service.

Other newly received evidence includes the Veteran's written 
statements asserting that he has experienced intermittent 
lower back pain since leaving service.  Those statements also 
acknowledge that he did not seek medical treatment until the 
early 1970s when he reinjured his lower back after working in 
a civilian job as an Industrial Arts teacher.  

Additional new evidence that was not before the Board at the 
time of its July 1998 rating action consists of VA spine 
examinations dated in August 2007 and February 2009.  At the 
August 2007 VA examination, the Veteran reported that he had 
been hospitalized for low back pain due to a "heavy lifting 
activity" while on active duty in Korea.  Physical and CT 
examination yielded a diagnosis of degenerative disease of 
the lumbosacral spine, spinal canal stenosis at the L3-L4 
vertebrae, levoscoliosis (described as a congenital 
condition), and spondylosis.  Based on a review of the 
Veteran's claims folder, including his service medical 
records, the examiner indicated that there was no evidence 
that the Veteran had been treated for a back injury in 
service or within one year of his discharge.  On that basis, 
the examiner concluded that the earliest clinical evidence of 
back pain was dated in the early 1970s and therefore it was 
less likely than not that the Veteran's current low back 
disability had been incurred in or aggravated by service.

In February 2009, the Veteran was afforded an additional VA 
spine examination in which his June 1953 in-service low back 
injury and subsequent treatment were noted.  However, after 
reviewing the Veteran's complete service medial records and 
other pertinent evidence in his claims folder, the VA 
examiner concluded that it was less likely than not that he 
Veteran's current low back condition was related to that June 
1953 injury or to any other aspect of his service.  In 
support of that opinion, the VA examiner noted that the 
Veteran's last in-service complaint of back problems was 
dated in September 1953, at which time no clinical findings 
of lumbar pathology were made, and that his September 1956 
separation examination was negative for any subjective or 
clinical evidence of back problems.  Additionally, the VA 
examiner emphasized that, notwithstanding the Veteran's 
current reports of ongoing back pain since service, there was 
no competent clinical evidence of record that he had suffered 
from lumbar spine problems from the time of his discharge 
from service until 1971, when he injured his back at his 
civilian employer.  Given the ongoing complaints, diagnoses, 
and treatment for low back disabilities and related symptoms 
since that time, the examiner concluded that his current back 
problems more likely than not had their onset at the time of 
his civilian work injury, rather than during his period of 
service more than 15 years earlier.

The Board finds that new and material evidence sufficient to 
reopen the Veteran's claim for service connection for a low 
back disability has not been received.  First, with respect 
to the Veteran's lay statements, the Board acknowledges that 
those statements are new in the sense that they were not 
previously considered by RO decision makers.  However, they 
are not material.  As a layperson without ostensible medical 
expertise, the Veteran is not competent to provide a 
diagnosis or opine on a matter requiring knowledge of medical 
principles.  Bostain v. West, 11 Vet. App. 124 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Routen v. 
Brown, 10 Vet. App. 183 (1997) (layperson is generally not 
capable of opining on matters requiring medical knowledge).  
While the Veteran can attest to any low back problems that he 
currently experiences, he lacks the medical competence to 
relate those symptoms to his period of active duty.  
Additionally, the Veteran's statements are cumulative of the 
lay evidence considered at the time of the last final 
decision denying his claim.

Next, the Board finds that the VA and private medical records 
and the July 1996, March 2001, and August 2001 VA examination 
reports also constitute evidence that, although new, is not 
material to the Veteran's claim.  The Board recognizes that 
those private and VA medical records and VA examination 
reports indicate that the Veteran is currently receiving 
treatment for low back problems and reflect diagnoses of 
specific lumbar spine disabilities that were not of record at 
the time of the last final decision.  However, none of that 
newly submitted evidence suggests that the Veteran has a 
lumbar spine disability that was caused or aggravated by his 
June 1953 in-service low back injury or any other aspect of 
his active service.  Because the prior basis for denying the 
Veteran's service connection claim was a lack of nexus 
between his current low back problems and his period of 
service, the Board finds that the newly submitted evidence, 
whether considered separately or as a whole, does not relate 
to any unestablished fact necessary to substantiate the 
claim.

Finally, while cognizant that the Veteran has undergone VA 
spine examinations in August 2007 and February 2009 that 
specifically addressed the issue on appeal, the Board finds 
that those examinations also do not constitute sufficient 
evidence to reopen his claim for service connection for a low 
back disability.  Both the August 2007 and February 2009 VA 
examiners expressly concluded that the Veteran's current low 
back problems arose at the time of his 1971 civilian at-work 
injury and were not caused by or otherwise related to his 
earlier in-service lumbar spine injury or any other aspect of 
his service.  While the August 2007 opinion was based on an 
incorrect factual basis, stating a lack of any inservice back 
treatment, the February 2009 examiner reviewed the service 
medical records in making the opinion.  Such adverse 
evidence, while new, is not material because it does not 
raise a reasonable possibility of substantiating the 
Veteran's claim for service connection for a low back 
disability.  Thus, it cannot be used as a basis to reopen 
that claim.  38 C.F.R. § 3.156(a) (2008); Villalobos v. 
Principi, 3 Vet. App. 450 (1992).

Although the Veteran has submitted new evidence that was not 
before VA at the time of the last final decision in July 
1998, the Board finds that the new evidence is not material 
to the claim for service connection for low back disability 
and does not warrant reopening of that previously denied 
claim.  In light of the evidence, it is the determination of 
the Board that new and material evidence has not been 
submitted.  The new evidence fails to provide any competent 
evidence of a nexus between any current low back disability 
and his time in service.  Therefore, that new evidence is not 
material.  Thus, the claim for service connection for a low 
back disability is not reopened and the benefits sought on 
appeal remain denied.  The preponderance of the evidence is 
against a finding that new and material evidence has been 
submitted, and the claim is not reopened and remains denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2003, a rating 
decision in February 2004, a statement of the case in 
November 2004, and a supplemental statement of the case in 
December 2007.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decision.  Moreover, pursuant to the 
November 2008 Board remand, the Veteran was provided with 
notice in December 2008 of the specific evidence necessary to 
reopen his claim for service connection for a low back 
disability.  38 U.S.C.A. § 5103(a); Kent v. Nicholson, 20 
Vet. App. 1 (2006).  Additionally, at the time of the prior 
final denial of the claim for service connection, the Board 
informed the Veteran that his claim was denied because there 
was no competent clinical evidence relating his currently 
diagnosed low back disability to his period of active 
service.  That communication, in addition to the above 
correspondence, satisfied the notice requirements as defined 
in Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board finds 
that any defect with regard to the timing or content of the 
notice to the appellant is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the February 
2009 statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for a low back disability remains denied 
because new and material evidence has not been received to 
reopen the claim.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


